Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 

1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

Adel (US 6082892 A) describes a method for measuring a temperature of a body opaque to incident light in a first wavelength range and partly transmissive of light in a second wavelength ranges the method including the steps of: (a) illuminating the body, using light having at least one wavelength in the second wavelength range, the light being reflected from the body with a certain intensity; (b) measuring a signal representative of the intensity of the reflected light; (c) inferring a total reflectivity of the body from the signal; (d) estimating a component of the total reflectivity corresponding to light that passes through the body before being reflected, as a function of the at least one wavelength; and (e) inferring the temperature of the body from the function of the at least one wavelength. According to the present invention there is provided a method for measuring the temperature of an opaque body, including the steps of: (a) illuminating the body, using light having a plurality of wavelengths, the light being reflected from the body with a certain intensity; (b) measuring a signal representative of the intensity of the reflected light; (c) inferring, from the signal, a reflectivity of the body, as a first function of the plurality of wavelengths; (d) measuring an intensity of light emitted passively from the body, at the plurality of wavelengths; and (e) inferring the temperature of the body from the inferred reflectivity and from the measured intensity of emitted light. According to the present invention there is provided an apparatus for measuring the temperature of a body, including: (a) a light source, for illuminating the body with illuminating light; (b) a detector for detecting light emitted and reflected from the body; and (c) a mechanism for inferring, from a signal component representative of an intensity of light reflected from the body, a first reflectivity component corresponding to light reflected directly from the body and a second reflectivity component corresponding to light that passes through the body before being reflected, and inferring the temperature of the body from the second reflectivity component. As used herein, the term "light" refers to suitable electromagnetic radiation, and is not limited to visible light. The range of wavelengths usually used in the present invention includes both visible light and near-infrared light. At wavelengths longer than the optical absorption edge of a semiconductor body, part of the light incident on the back surface of the body is reflected directly, and part of the light enters the body, passes through the body to the front surface, is reflected by the front surface, and passes back through the body and out the back surface. The total intensity of the light reflected from the back surface includes a component corresponding to the directly reflected light and a component corresponding to the light that passes through the body and is reflected by the front surface. At wavelengths shorter than the optical absorption edge, all of the light reflected from the back surface of the body is reflected directly. Therefore, the component of the intensity of the reflected light, as a function of wavelength, that corresponds to light that passes through the body before being reflected, provides a sharper measure of the spectral location of the optical absorption edge than does the total intensity of the reflected light. According to one aspect of the present invention, the other component of the reflected intensity, i.e., the component corresponding to light reflected directly from the body, is estimated and removed from the total reflected intensity, to provide an estimate of the component of the intensity corresponding to light that passes through the body before being reflected. This estimation is done by fitting a model of the body to measurements of the reflectivity of the body at wavelengths shorter than the optical absorption edge, and predicting the reflectivity of the body at wavelengths longer than the optical absorption edge. The detector used to measure the reflected light also detects light due to thermal emission by the body. The light reflected by the body is distinguished from light due to thermal emission by modulating the incident light and the detected light at two different frequencies. This allows the signal from the detector to be processed to resolve the signal into two components, one representative of the reflected light and the other representative of the emitted light. Preferably, this modulation is effected using a rotary chopper wheel with two annular arrays of equally-spaced openings. The incident light passes through one of the arrays on its way to the body, and the reflected and emitted light pass through the other array on their way to the detector. Reflected light is described herein as arriving at the detector via an "active channel". Light originating in thermal emission is described herein as arriving at the detector via a "passive channel". The function of the modulation is to distinguish the active channel component of the detector signal from the passive channel component of the detector signal. 

Arima (US 4979134 A) describes a temperature measuring method which enables the surface temperature of the substrate (the surface temperature being one of the most important conditions for manufacturing semiconductor devices) to be accurately measured, and also to provide a heat-treating apparatus using that temperature measuring method. Another object of the present invention is to provide a temperature measuring method which does not adversely affect the heat treatment performed in the manufacture of semiconductor devices, and also to a heat-treating apparatus using that temperature measuring method.
To achieve these objects, a temperature measuring method of the present invention is included wherein infrared ray-including reference light is emitted toward a semiconductor wafer substrate and infrared rays of a plurality of different types whose wave-lengths are differ from each other are selectively detected among the infrared rays included in the reference light. Infrared rays having the same wavelengths as those of the selectively detected infrared rays are detected among the infrared rays included in the reference light reflected by the wafer substrate and among the infrared rays radiated by the wafer substrate itself. The infrared rays included in the reference light reflected by the wafer substrate from the infrared rays radiated by the wafer substrate itself are discriminated and the surface temperature of the water is calculated on the basis of the selectively detected infrared rays, the discriminated infrared rays included in the reflected reference light, and the discriminated infrared rays radiated by the wafer substrate. A heat treatment apparatus of the present invention includes a heating element for heating the wafer substrate as well as an arrangement for intermittently emitting infrared ray-including reference light toward the wafer substrate. A detecting arrangement is provided for selectively detecting infrared rays of a plurality of different types whose wavelengths differ from each other, among the infrared rays included in the reference light. Additionally an arrangement is provided for detecting infrared rays having the same wavelengths as those of the selectively detected infrared rays, among the infrared rays included in the reference light reflected by the wafer substrate and the infrared rays radiated by the wafer substrate itself. A discriminating arrangement is also included for discriminating the infrared rays included in the reference light reflected by the wafer substrate from the infrared rays radiated by the wafer substrate itself as well as an arrangement for calculating the surface temperature of the wafer substrate on the basis of the selectively detected infrared rays, the discriminated infrared rays included in the reflected reference light, and the discriminated infrared rays radiated by the wafer substrate. A control controls the heating element on the basis of the calculated surface temperature. In the present invention, it is preferable that the reference light be comprised of infrared rays alone and that infrared rays of at least three wavelengths be detected for the temperature calculation.

Johnson (US 2004/0061057 A1) describes method of measuring (1) substrate temperature and (2) spatial variation of the substrate temperature. This measuring process can, in turn, be employed to (1) tune the thermal response of a chamber to a process and (2) concurrently modify temperature characteristics of the chamber in response to temperature measurements performed in-situ throughout that process. Since the band-gap of most semiconductor materials decreases with temperature (linearly above the Debye temperature), the onset of transparency of semiconductor materials gives a precise reproducible measure of substrate temperature. This makes band-edge thermometry (BET) an ideal method for in-situ non-contact measurements of substrate temperature during semiconductor processing. This method is particularly useful for low temperature applications where pyrometry is not effective and in applications where the process has a detrimental effect on in-situ temperature sensors (e.g., thermocouples) or, conversely, where in-situ temperature sensors have a detrimental effect on the process. An apparatus for measuring temperatures of plural physically separated locations on a substrate in a plasma processing system, comprising: a substrate holder for holding a substrate to be processed in the plasma processing system, the substrate to be processed on the first side; a light source for coupling plural light beams at plural reflection points to a second side of the substrate; and a light collection system for collecting from the second side of the substrate a portion of the plural light beams reflected at the plural reflection points.

Denton (US 2002/0189757 A1) describes an apparatus for measuring temperatures of plural physically separated locations on a substrate in a plasma processing system, comprising: a substrate holder for holding a substrate to be processed in the plasma processing system; a light source having plural transmission points on a first side of the substrate holder for coupling plural light beams to the substrate to be processed; and a light collection system on a second side of the substrate holder, opposite the first side, for collecting a portion of the plural light beams from the plural transmission points and transmitted through the substrate held by the substrate holder.

Johnson (US 7234862 B2) describes an apparatus for measuring temperatures of plural physically separated locations on a substrate in a plasma processing system, comprising: a substrate holder for holding a substrate to be processed in the plasma processing system, the substrate to be processed on a first side opposite to a second side of the substrate that is in contact with the substrate holder; a broad band light source for coupling plural light beams to be incident on plural discrete reflection points on the second side of the substrate, said broad band light source emitting at least a range of wavelengths for which absorption by the substrate changes from absorption of essentially all light entering the substrate to absorption of essentially no light incident on the substrate; a light collection system having a plurality of light collecting elements each for collecting from the second side of the substrate a portion of a respective one of the plural light beams reflected at the plural reflection points during plasma processing of the first side of the substrate; plural optical fibers provided within a chamber of said plasma processing system, two of such fibers passing through said substrate holder and having a terminal end adjacent to said second side of the substrate and each other, one of the two fibers having a first end coupled to the broad band light source, and the other of the two fibers having a first end coupled to the light collection system; and a computer configured to calculate two dimensional temperature of said substrate based on the plural light beams, wherein the apparatus does not include a pyrometry based temperature sensor. A method for measuring temperatures of plural physically separated locations on a substrate in a plasma processing system, comprising: positioning a substrate to be processed on a substrate holder in the plasma processing system, the substrate to be processed on a first side opposite to a second side of the substrate that is in contact with the substrate holder; coupling plural light beams from a broad band light source to be incident on plural discrete reflection points on the second side of the substrate, said broad band light source emitting a range of wavelengths for which absorption by the substrate changes from absorption of essentially all light entering the substrate to absorption of essentially no light incident on the substrate, said coupling comprising coupling the plural light beams via a first set of plural respective optical fibers, two of such fibers passing through the substrate holder and having a terminal end adjacent to said second side of the substrate; collecting from the second side of the substrate a portion of each of the plural light beams reflected at the plural reflection points using a light collection system during plasma processing of the first side of the substrate, said collecting comprising collecting a portion of each of the reflected plural light beams via a second set of plural respective optical fibers, two of such fibers passing through the substrate holder and each having a terminal end adjacent to said second side of the substrate and adjacent to a respective terminal end of the optical fibers of the first set; and calculating two dimensional temperature information of said substrate based on the plural light beams wherein the method does not include detecting a pyrometry based temperature measurement of the substrate.

Denton (US 6891124 B2) describes an apparatus for measuring temperatures of plural physically separated locations on a substrate in a plasma processing system, comprising: a substrate holder for holding a substrate to be processed in the plasma processing system; a broad band light source on a first side of the substrate holder for coupling light to the substrate to be processed said broad band light source emitting at least a range of wavelengths for which light transmission through the substrate changes from essentially no transmission to essentially a maximum transmission; and plural physically separated light collectors on a second side of the substrate holder, opposite the first side, for collecting a portion of light transmitted through the substrate held by the substrate holder.
Shio (US 2007/0009010 A1) describes a non-contact wafer temperature measuring method by which a wafer temperature can be measured with accuracy in situ even in a low temperature process and to provide a wafer temperature measuring apparatus using the method. In order to achieve the purpose, a wafer temperature measuring method according to one aspect of the present invention includes the steps of: (a) generating light containing a P-polarized component having a wavelength not larger than 400 nm and applying the light to a wafer as a target of temperature measurement; (b) receiving the light reflected by the target of temperature measurement and detecting at least intensity of the P-polarized component having the wavelength not larger than 400 nm contained in the reflected light; and (c) calculating a temperature of the target of temperature measurement at least based on the intensity of the P-polarized component having the wavelength not larger than 400 nm detected at step (b).
Further, a wafer temperature measuring apparatus according to one aspect of the present invention includes: light applying means for generating light containing a P-polarized component having a wavelength not larger than 400 nm and applying the light to a wafer as a target of temperature measurement; light receiving means for receiving the light reflected by the target of temperature measurement and detecting at least intensity of the P-polarized component having the wavelength not larger than 400 nm contained in the reflected light; and calculating means for calculating a temperature of the target of temperature measurement at least based on the intensity of the P-polarized component having the wavelength not larger than 400 nm detected by the light receiving means. According to the present invention, the P-polarized component having the wavelength not larger than 400 nm is detected from among the light reflected by the target of temperature measurement and the temperature of the target of measurement is calculated based on the intensity thereof. In the reflection intensity of the P-polarized component of ultraviolet light, the dependence on temperature is significantly great compared to that of S-polarized light and visible light. Therefore, the temperature of the target of measurement can be accurately measured without contact.

O'Neill (US 5738440 A) describes a system and methodology of temperature measurement which, in accordance with the invention, employ measurement of reflectance of an object or workpiece within a radiative environment such as an RTP chamber, for determination of emissivity of the object from a reflectance measurement without the use of an external light source. The spectral region where the emissivity can be measured is between 1 and 5 .mu.m. In this wavelength range, light is emitted by both the hot wafer and the heating lamps. However, at wavelengths longer than 4.5 .mu.m, radiation emitted by the heating lamps is significantly attenuated by the quartz envelope which surrounds the lamps. Furthermore, there is a calculation of the temperature of the workpiece from emissivity and radiance data of the workpiece at a specific wavelength of the measurement. The invention enables an accurate measurement of the object temperature to be attained, and this temperature measurement may be applied to a controller of the lamp power supply to adjust heating of the object for accurate maintenance of a desired temperature. It is noted that the foregoing system and methodology accomplishes the foregoing measurement without providing for any physical contact of the measuring instruments with the object, and, furthermore, allows the measurement to take place while the object remains in its place within the chamber. Furthermore, the measurement is obtained by a direct viewing of the object itself so as to obviate the need for use of monitor wafers to obtain an estimate of the measurement. The invention is operative with various configurations of standard, commercially available RTP chambers, such as a chamber having a single centrally located viewing port and a chamber having a pair of viewing ports located near opposite ends of the chamber. Measurements of reflectance and radiance are conducted by use of the existing viewing ports without requiring modification of the RTP chamber. One preferred embodiment of the invention is operative with the single central viewing port, and a second embodiment of the invention is operative with the pair of spaced apart viewing ports. Each embodiment of the invention employs a detector of radiation, the radiation propagating via a viewing port from the object, and an optical shutter or chopper. The chopper has regions differing in transmissivity and reflectivity, and is employed for modulating the intensity of rays of radiation propagating between the object and the detector in order to determine the reflectivity of the object. Both the chopper and the detector are located outside of the RTP chamber. By way of example in describing the invention, the object is presumed to be a semiconductor wafer.

ZETTLER (US 2011/0064114 A1) describes a method for determining the temperature of a matter thermally emitting only ultraviolet-radiation which overcome the disadvantages of the prior art. In particular it is an object of the present invention to provide a pyrometer and a method for determining the temperature of infrared-transparent semiconducting wafers. A further object of the present invention is to provide a contactless and real-time temperature determination for the LED production and III-nitride power electronics production having a higher accuracy compared to the prior art. The present invention provides a pyrometer which is adapted for detecting radiation in the range of 250 to 450 nm and a method which uses said wavelength range for temperature measurement. The pyrometer and the method for determining a temperature of a substrate (also referred to as “sample”) or a matter are disclosed in the independent claims. Preferred embodiments of the invention are disclosed in the dependent claims. According to a first aspect, the present invention discloses a pyrometer adapted for detecting radiation in the range of 250 to 450 nm comprising, a ‘solar blind’ detector having an active area for detecting (predominantly short-wavelength) thermal radiation, a longpass filter having a cut-off wavelength in the range of 400 to 450 nm, means for alternately activating and deactivating the longpass filter, means for measuring a first thermal radiation signal detected with the deactivated longpass filter and a second thermal radiation signal detected with the activated longpass filter and means for determining a temperature of a substrate (or a radiation source of which the temperature has to be determined) from the difference of the first radiation signal and the second radiation signal. Even though it would appear to be a suitable approach to directly detect the thermal radiation of substrates, such as the semiconducting wafers by measuring only wavelengths shorter than the band edge, this approach fails to produce reliable result for the following reasons: although detectors are available which are adapted to detect UV-radiation, a sufficiently precise measurement of the thermal radiation within the range of 250 to 450 nm is not possible because the UV-radiation signal is always offseted by an infrared radiation signal of a much higher intensity. According to Planck' law, the integral intensity of thermal radiation in the range of 450 nm to 2 μm at typical process temperatures of 800° C. is approx. 9 orders of magnitude higher than the intensity of the radiation to be detected. Said 9 orders of magnitude offset typically also exists for vis-infrared-transparent semiconducting wafers, e.g. due to a hot, IR/vis-absorbing susceptor emitting this vis-infrared thermal radiation through the IR/vis-transparent wafer. Furthermore, spectral filters for completely blocking infrared radiation and transmitting UV-radiation are not yet available due to problems based on the physical properties of the materials which can be used. Even when using a plurality of such optical filters for blocking infrared radiation, the remaining intensity of the infrared radiation is approx. 2 magnitudes higher than the intensity of the UV radiation to be detected. Thus, a selective detection of the short UV-radiation using optical filters is not possible. According to the above explanation, conventional pyrometers detect thermal radiation only in the range of 700 nm to 12 μm and the temperature of infrared-transparent substrates is conventionally determined by detecting their band edge shift with temperature.
According to the present invention, a pyrometer is disclosed which combines a longpass filter having a cut-off wavelength in the range of 400 to 450 nm and a detector which is able to detect both UV-radiation and IR-radiation. It was found that a pyrometer can be provided which is able to detect radiation in the range of 250 to 450 nm by alternately activating and deactivating the longpass filter. After detection of both radiation signals—a first signal where the longpass filter is deactivated and a second signal where the longpass filter is activated—a difference signal is calculated which represents the thermal radiation in the range of 250 to 450 nm.

Moslehi (US 4956538 A) describes a first and second pyrometer (26-28) are optically coupled by a light pipe (24) to a wafer (30) in an apparatus (10). The light pipe (24) passes through a shroud (16) of a heating lamp module (14). A computer (74) is interconnected to the pyrometers (26-28) and a lamp module power supply (80). A laser (48) emits a laser beam (50) through a power meter (86) onto an infrared mirror (56) over the light pipe (24). The mirror (56) directs the beam onto wafer (30) which reflects a portion of the beam back to the infrared mirror (56). The beam is then guided to an infrared photo-detector (58) which provides, in combination with the incident laser beam power meter (86), reflectance of the wafer surface for the laser beam which is related to wafer emissivity. The spectral infrared emissivity measurement can be performed more accurately over an extended temperature range if the transmissivity of the wafer is determined by another infrared photodetector (59) and both the measured wafer reflectance and transmissivity data are used to calculate the emissivity. Wafer emissivity data and pyrometers reading data are evaluated by the computer (74) to determine the true wafer temperature in real-time and to raise or lower the power output from the power supply (80) to adjust the wafer temperature within the apparatus (10). a method and apparatus for precise real-time wafer temperature measurement and control in a Rapid Thermal Processing (RTP) system or in a lamp-heated Advanced Vacuum Processor (AVP), which substantially eliminates or reduces problems associated with the conventional temperature sensing methods. The present invention allows the monitoring and adjustment of the temperature of a semiconductor wafer in RTP systems on a real-time basis with a high degree of accuracy and reproducibility. When the temperature of a solid body such as a semiconductor wafer is raised (e.g., by lamp heating), the wafer emits electromagnetic energy mostly in the infrared part of the spectrum. According to Planck's law for blackbody radiation, the emitted radiation covers a continuous and broad range of wavelengths. However, the spectral energy density peaks at a characteristic wavelength and the wavelength corresponding to the peak radiated electromagnetic power (.mu.m) depends on temperature. This characteristic wavelength is longer at lower temperatures and is shorter at higher temperatures. According to the Wien displacement law, at the maximum spectral energy density point, the product of the characteristic wavelength (.mu.m in microns) and temperature (T in degrees kelvin) is a constant.

Preliminary Amendment
2.	Preliminary Amendment including drawing filed on 04/29/2022 has been accepted by the examiner. 
Allowable Subject Matter
3.	Claims 1-20 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1 and 7 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of the method steps of: automatically generating a text command file and a text script file to be used by a process analysis information system (IS), wherein the command file includes a text command for invoking a process data extraction program using the contents of the script file as input, and a text command for copying an extracted data file generated by the process data extraction program to the analysis IS, and wherein the script file including a predetermined set of text responses to command-line queries generated by the process data extraction program upon its invocation; and automatically issuing a command to a process information system indicating that an extraction command routine is to be executed. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.
The primary reason for the allowance of claim 7 is the inclusion of, besides the features recited in claim 1, the method step of automatically generating a text script file for use by a statistical analysis program, which includes text macro commands and associated parameters, each macro command invoking the same master macro with a set of parameters identifying a corresponding different one of the manufacturing process for which data is to be obtained. It is these features found in the claim, as they are claimed in the combination, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.
In regard to dependent claims 2-6, they are allowed once the independent claim they depend on is allowed, even though they may contain allowable subject matter themselves.


Claims 2-17 are allowed due to their dependency on claim 1.
Claims 19-22 are allowed due to their dependency on claim 18.
Claims 24-32 are allowed due to their dependency on claim 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
May 9, 2022